DETAILED ACTION
The Action is responsive to Applicant’s Application filed January 8, 2019.
Please note claims 1-20 are pending. 

Drawings
The drawings, filed January 8, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergant et al. (US Patent No. 7,769,722)

Regarding claim 1, Bergant teaches a computer-implemented method, comprising:
‘identifying an inability to access a first storage volume during a first data replication session’ as detecting failure to a primary storage during a first replication session (Col. 16, Lines 9-29)
‘creating a second data replication session including the first storage volume’ as a second replication session including the primary storage (Col. 16, Lines 9-29)
‘removing the first storage volume from the first data replication session’ as removing the primary storage with the first replication session (Col. 16, Lines 9-29)

Regarding claim 2, Bergant teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session.’ (Col. 16, Lines 9-29)

Regarding claim 3, Bergant teaches ‘wherein the first data replication session includes a data transfer session where data is replicated from the first storage volume of a first storage system to a second storage volume of a second storage system.’ (Col. 16, Lines 9-29)

Bergant teaches ‘wherein data written to the first storage volume of a first storage system is replicated to a second storage volume of a second storage system during the first data replication session.’ (Col. 16, Lines 9-29)

Regarding claim 5, Bergant teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume’ as creating another replication session in response to failover (Col. 16, Lines 9-29)

Regarding claim 9, Beargant teaches ‘wherein the first data replication session is maintained during and after creating the second data replication session.’ (Col. 16, Lines 9-29)

Regarding claim 12, Bergant teaches a computer program product for managing data replication sessions in response to an inability to access a storage volume, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
‘identifying an inability to access a first storage volume during a first data replication session’ as detecting failure to a primary storage during a first replication session (Col. 16, Lines 9-29)
‘creating a second data replication session including the first storage volume’ as a second replication session including the primary storage (Col. 16, Lines 9-29)
‘removing the first storage volume from the first data replication session’ as removing the primary storage with the first replication session (Col. 16, Lines 9-29)

Regarding claim 13, Bergant teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session.’ (Col. 16, Lines 9-29)

Regarding claim 14, Bergant teaches ‘wherein the first data replication session includes a data transfer session where data is replicated from the first storage volume of a first storage system to a second storage volume of a second storage system.’ (Col. 16, Lines 9-29)

Regarding claim 15, Bergant teaches ‘wherein data written (output) to and from the first storage volume of a first storage system is replicated to a second storage volume of a second storage system during the first data replication session.’ (Col. 16, Lines 9-29)

Regarding claim 16, Bergant teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume’ as creating another replication session in response to failover (Col. 16, Lines 9-29)

Regarding claim 20, Bergant teaches a system, comprising: 
‘a processor’ (Col. 4, Lines 20-37)
‘and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (Col. 4, Lines 20-37), the logic being configured to:
identify an inability to access a first storage volume during a first data replication session’ session’ as detecting failure to a primary storage during a first replication session (Col. 16, Lines 9-29)
‘create a second data replication session including the first storage volume’ as a second replication session including the primary storage (Col. 16, Lines 9-29)
‘remove the first storage volume from the first data replication session’ as removing the primary storage with the first replication session (Col. 16, Lines 9-29)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 8, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergant et al. (US Patent No. 7,769,722) further in view of Bono et al. (US Patent No, 9,305,009)



Regarding claim 6, while Bergant teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume’ as creating another replication session in response to failover (Col. 16, Lines 9-29), Bergant fails to explicitly teach ‘and a subsequent recovery of the first storage volume.’
Bono teaches ‘and a subsequent recovery of the first storage volume.’ (Col. 19, Lines 53-67)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Bono’s would have allowed Bergant’s to improve techniques for managing replications in a data storage system (Col. 2, Lines 22-25))

	
Regarding claim 8, Bono teaches ‘wherein the second data replication session includes a data transfer session where data is replicated from a second storage volume of a second storage system to the first storage volume of a first storage system.’ (Col. 13, Lines 16-55)

Regarding claim 17, while Bergant teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume’ as creating another replication session in response to failover (Col. ‘and a subsequent recovery of the first storage volume.’
Bono teaches ‘and a subsequent recovery of the first storage volume.’ (Col. 19, Lines 53-67)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Bono’s would have allowed Bergant’s to improve techniques for managing replications in a data storage system (Col. 2, Lines 22-25))

Regarding claim 19, Bono teaches ‘wherein the second data replication session includes a data transfer session where data is replicated from a second storage volume of a second storage system to the first storage volume of a first storage system.’ (Col. 13, Lines 16-55)

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergant et al. (US Patent No. 7,769,722) further in view of Blea et al. (US Pub No. 2016/0313935)

Regarding claim 7, Bergant fails to explicitly teach ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’
Blea teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’ (¶0050-51)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Blea’s would have allowed Bergant’s to provide continuous access to production data (¶0004)

Regarding claim 18, Bergant fails to explicitly teach ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’
Blea teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’ (¶0050-51)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Blea’s would have allowed Bergant’s to provide continuous access to production data (¶0004)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergant et al. (US Patent No. 7,769,722) further in view of O’Neill et al. (US Pub No. 2017/0329834)

Regarding claim 10, Bergant fails to teach ‘wherein the first storage volume and a second storage volume are removed from the first data replication session, and added to the second data replication session, by changing one or more database associations.’
O’Neill teaches teach ‘wherein the first storage volume and a second storage volume are removed from the first data replication session, and added to the second data replication session, by changing one or more database associations.’ (¶0044)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because O’Neill’s would have allowed Bergant’s to replicate while maintaining consistency (¶0002)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergant et al. (US Patent No. 7,769,722) further in view of Singh et al. (US Pub No. 2005/0015436)

Bergant fails to explicitly teach ‘further comprising merging the second data replication session with the first data replication session.’
Singh teaches ‘further comprising merging the second data replication session with the first data replication session.’ (¶0055)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Singh’s would have allowed Bergant’s to replicate while maintaining consistency (¶0004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166